Citation Nr: 1706800	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for hypertension, to include on the basis of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran had active duty from August 1969 to October 1984.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from February 2009 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

Regarding the claim for entitlement to service connection for a cervical spine disability, this claim was remanded by the Board in May 2014 for additional development. It was then denied by the Board in March 2015. The Veteran appealed the decision to the Court of Appeals for Veterans' Claims (the Court). In December 2015, the Court remanded the claim to the Board. In February 2016, the Board remanded the claim to the RO for additional development.

Regarding the claim for entitlement to service connection for hypertension, this claim was remanded by the Board in May 2014 and March 2015 for additional development. It was then denied by the Board in August 2015. The Veteran appealed the decision to the Court, and in September 2016 the Court remanded the claim to the Board for additional development based upon a Joint Motion for Partial Remand (JMR). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the claim of entitlement to service connection for a cervical spine disability, the December 2015 JMR indicated that the July 2014 VA examiner had only provided an opinion on the etiology of the Veteran's diagnosed cervical degenerative disc disease, but she had not addressed the etiology of the Veteran's cervical degenerative joint disease, which had been diagnosed in May 2009.  In February 2016, the Board remanded this claim in order to obtain a VA addendum opinion that addresses the etiology of the Veteran's cervical degenerative joint disease.  However, the July 2016 VA addendum opinion still only addresses the Veteran's cervical degenerative disc disease.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board finds that to comport with the December 2015 JMR, the case must be again remanded so that another addendum opinion can be obtained.  

With respect to the claim of entitlement to service connection for hypertension, the September 2016 JMR stated that the VA medical opinions afforded to the Veteran did not properly take into account his lay statements regarding continuity of symptomatology. Additionally, the JMR stated that the Veteran's June 21, 2007 VA treatment record needed to be associated with his claims file. Therefore, to comport with the September 2016 JMR, a remand is in order. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate the Veteran's June 21, 2007 VA treatment record with his claims file. 

2. Return the examination report and claims file to the examiner who conducted the July 2016 VA examination (or another appropriate examiner if unavailable) for an addendum.  Based on the review of the record and in light of the July 2016 VA examiner's previous findings, the examiner should determine:

Is it at least as likely as not that the Veteran's current cervical degenerative joint disease is etiologically related to his military service, including as a result of the Veteran's in-service motor vehicle accident? 

The examiner must address the Veteran's statements of continuous symptoms and treatment of neck pain since service (specifically in the early 2000s).  The examiner is requested to provide an opinion for the Veteran's cervical degenerative joint disease only, which was diagnosed in May 2009

A complete rationale should be provided for all opinions expressed. If the VA examiner finds that he or she must resort to speculation to render the requested opinion, he or she must state, with specificity, why this would require resort to speculation.

3. Schedule the Veteran for a VA medical examination to determine the nature and likely etiology of his claimed hypertension. 

All indicated tests and studies should be performed. The claims folder should be made available to the VA examiner.

After an interview with the Veteran, an examination, and a review of the claims file, the VA examiner should answer the following:

a. Is it at least as likely as not that the Veteran's current hypertension is etiologically related to his military service? 

b. Is it at least as likely as not that the Veteran's hypertension is etiologically related to his presumed exposure to herbicides in service?

The examiner must address the Veteran's elevated blood pressure readings in service and the Veteran's statements of continuous symptoms of hypertension since service.

A complete rationale should be provided for all opinions expressed. If the VA examiner finds that he or she must resort to speculation to render the requested opinion, he or she must state, with specificity, why this would require resort to speculation.

4. The RO should then re-adjudicate the issue on appeal. If the benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





